IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

DWAYNE E. ROBERTS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-4104

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 8, 2015.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Dwayne E. Roberts, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




BENTON, J.

      Dwayne Roberts appeals an order denying petitions for writ of mandamus in

which he sought relief from a lien which was placed on his inmate trust account—

in an earlier mandamus proceeding—under the authority of section 57.085(5),

Florida Statutes (2013). We conclude the order on appeal is not reviewable, and

dismiss the appeal.
      On June 4, 2013, Mr. Roberts filed a mandamus petition in circuit court

seeking review of disciplinary action taken against him by the Department of

Corrections. The circuit court allowed proceedings on the mandamus petition to

go forward without initial payment of the filing fee, but ordered the Department of

Corrections to place a lien on his inmate trust account “for the full amount of the

court costs and fees” in the mandamus proceeding. When, by motion in circuit

court, he sought relief from this indigency order, including dissolution of the lien,

the circuit court denied the motion.

      He then sought certiorari review of the indigency order here, arguing he was

exempt from paying court costs and fees in a collateral criminal proceeding. See §

57.085(10), Fla. Stat. On October 18, 2013, while the original mandamus petition

was still pending in circuit court, we denied the petition for writ of certiorari

addressed to the interlocutory, indigency order, citing Gibson v. McDonough, 937
So. 2d 721 (Fla. 1st DCA 2006). See Roberts v. Dep’t of Corr., 125 So. 3d 329,

329 (Fla. 1st DCA 2013); Gibson, 937 So. 2d at 722 (“The petition for writ of

certiorari is dismissed as premature because petitioner is seeking review of an

indigency order related to the circuit court filing fee; therefore, review is properly

made after the circuit court has issued a final order disposing of the cause pending

below.”).   Although we did not dismiss the petition (as strict adherence to

precedent might have required), we did not reach the merits.

                                          2
      After the circuit court ultimately dismissed the original mandamus petition

on December 13, 2013, for failure to state a claim, Mr. Roberts sought review of

the order of dismissal by a second petition for writ of certiorari. He did not raise

the propriety of the lien in this second petition, however; and, on May 13, 2014, we

denied the second petition for writ of certiorari “on the merits.” Roberts v. Dep’t

of Corr., 140 So. 3d 585, 585 (Fla. 1st DCA 2014) (Roberts II).

      Prior to our decision in Roberts II, he had filed a separate petition for writ of

mandamus in circuit court on January 3, 2014,1 in which he again challenged the

lien imposed on his inmate trust account in the original mandamus proceeding. He

filed yet another petition for writ of mandamus in circuit court on July 9, 2014,2

challenging the same lien imposed in the original proceeding. On August 11,

2014, the circuit court entered an order denying “[e]ach of the [then pending]

petitions for writ of mandamus,” the order that Mr. Roberts now asks us to

review. 3




      1
          The order on appeal states that this mandamus petition was filed on
January 10, 2014, but the petition reflects that it was provided to institutional
officials for mailing on January 3, 2014.
       2
         The order on appeal states that this mandamus petition was filed on July
14, 2014, and that a duplicative petition was filed on July 16, 2014. Both petitions
reflect that they were provided to institutional officials for mailing on July 9, 2014.
       3
         He also sought review of the August 11, 2014 order by petition for writ of
certiorari in Case No. 1D14-3876. On May 26, 2015, we dismissed the petition in
No. 1D14-3876 as duplicative of the notice of appeal filed in the present case.
                                           3
      On our own motion, on October 17, 2014, we entered an order indicating our

jurisdictional concerns and explicitly directing Appellant, petitioner below, to

show cause why the present “appeal should not be dismissed for lack of

jurisdiction because the order on appeal is not reviewable.” Appellant failed to

respond to this order, so we proceed to the jurisdictional question without the

benefit of his views.

      Filed months after the circuit court’s December 13, 2013 final order denying

relief in the original mandamus proceeding, Mr. Roberts’ January 2014 and July

2014 mandamus petitions sought post-judgment reconsideration of an interlocutory

order that had imposed a lien. In keeping with past practice, we deem the trial

court’s order denying the petitions an order denying untimely motions for

rehearing, and treat this appeal as one seeking review of an order denying motions

for rehearing. See Mobley v. McNeil, 989 So. 2d 1215, 1215-17 (Fla. 1st DCA

2008). In Mobley, we ruled:

                    Henceforth, where an appellant has sought review
             of an order denying a motion seeking post-appellate
             rehearing of an interlocutory ruling, such as the
             imposition of a lien pursuant to section 57.085, Florida
             Statutes, the Court will treat the appeal[] as seeking
             review of an order denying a motion for rehearing filed
             pursuant to Florida Rule of Appellate Procedure 9.330.
             An untimely motion for rehearing neither delays
             rendition of the underlying order or judgment, nor is an
             order thereon an independently reviewable order.



                                        4
Id. at 1217. When the August 11, 2014 order denying Mr. Roberts’ mandamus

petitions is treated as an order on untimely motions for rehearing, the order is not

subject to appellate review. See Fla. R. App. P. 9.130(a)(4) (“Orders disposing of

motions that suspend rendition are not reviewable separately from a review of the

final order[.]”); Mobley, 989 So. 2d at 1216–17. Because we lack jurisdiction to

review the August 11, 2014 order, we dismiss the present appeal.

      Dismissed.

WOLF and RAY, JJ., CONCUR.




                                         5